Citation Nr: 1125846	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-37 668	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include hypertension.

2.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from December 1958 to December 1962.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2005 rating action that denied service connection for cardiovascular and lung disabilities.

In November 2009, the Board remanded this case to the RO for further development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The veteran's cardiovascular disease, to include hypertension, was first manifested many years post service, and the competent and persuasive medical evidence establishes no nexus between such disease and his military service or any incident thereof.

3.  The veteran's lung disability was first manifested many years post service, and the competent and persuasive medical evidence establishes no nexus between such disability and his military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cardiovascular disease, to include hypertension, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a lung disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claims on appeal has been accomplished.

A January 2004 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claims, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claims, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claims, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2004 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, the January 2004 document meeting the VCAA's notice requirements was furnished to the Veteran before the January 2005 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in a March 2006 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims, to include obtaining all available service and post-service VA and private medical records through 2009.  Copies of the Social Security Administration (SSA) decision awarding the Veteran disability benefits, together with the medical records underlying that determination, have been associated with the claims folder and considered in adjudicating these claims.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after 31 December 1946, and cardiovascular disease, to include hypertension, becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The Veteran contends that his lung disability had its onset in service in 1961, and that his heart condition had its onset in 2002.  He asserts that he breathed fuel vapors, jet engine exhaust, and smoke from arms and weapons fire in service, and that his degrading respiratory condition may have contributed to heart failure.

A review of the service medical records is completely negative for findings or diagnoses of any cardiovascular disease, to include hypertension, and lung disability.  

On November 1958 enlistment examination, the Veteran denied a history of asthma, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or a pounding heart, and high or low blood pressure.  He gave a history of rheumatic fever (RF) at the age of 5; the examiner noted no carditis.  On current examination, a blood pressure reading of 110/74 was recorded.  The lungs, chest, heart, and vascular system were normal, and a chest X-ray was negative.

On October 1962 separation examination, the Veteran denied a history of asthma, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or a pounding heart, and high or low blood pressure.  He gave a history of RF at the age of 5; the examiner noted RF as a child, with no complications or sequelae.  On current examination, a blood pressure reading of 120/80 was recorded.  The lungs, chest, heart, and vascular system were normal, and a chest X-ray was negative.
 
Post service, on January 1983 enlistment examination for Reserve service, the Veteran gave a history of RF at the age of 6; the examiner noted no complications or sequelae.  He denied a history of asthma, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or a pounding heart, heart trouble, and high or low blood pressure.  On current examination, a blood pressure reading of 132/72 was recorded.  The lungs, chest, heart, vascular system, and a chest X-ray were normal.

In a May 1983 report of medical history for Reserve service, the Veteran reported that he was in good health, and denied a history of asthma, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or a pounding heart, heart trouble, and high or low blood pressure.

On October 1983 examination for Reserve service, the examiner noted a history of RF as a child, manifested by edema but no definite heart involvement.  There was no subsequent history of recurrent RF or murmur, and the veteran's cardiac history was negative otherwise.  On current examinations, blood pressure readings of 138/96 and 120/90 were recorded.  Cardiovascular examination showed regular rate and rhythm.  The assessment was no evidence of rheumatic cardiac disease, possible borderline blood pressure.  On dental examination 2 days later, a blood pressure reading of 140/82 was recorded.

On June 1985 dental examination for Reserve service, a blood pressure reading of 124/78 was recorded.

On June 1988 examination for Reserve service, a blood pressure reading of 112/80 was recorded.  The lungs, chest, heart, vascular system, and an electrocardiogram (EKG) were normal.  Pulmonary function tests (PFTs) were within normal limits.

On April 1992 examination for Reserve service, the Veteran reported that he was in good health, and denied a history of asthma, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or a pounding heart, heart trouble, and high or low blood pressure.  Blood pressure readings of 120/82 and 120/80 were recorded.  The lungs, chest, heart, vascular system, and an EKG were normal.

May 1992 Reserve service medical records recorded a blood pressure reading of 120/82.

On February 1997 examination for Reserve service, a blood pressure reading of 126/82 was recorded.  The lungs, chest, heart, vascular system, and an EKG were normal.
 
On May 1999 examinations by M. B., D.O., blood pressure readings of 100/60, 110/80, and 120/70 were recorded.  In September 1999, a blood pressure reading of 132/84 was recorded.  In August 2000, blood pressure readings of 120/80 and 140/90 were recorded.  The examiner noted no shortness of breath.  In September 2000, a blood pressure reading of 140/90 was recorded; the Veteran was noted to be a smoker.

In July and August 2002, the Veteran was hospitalized at the Northwest Medical Center with diagnoses of severe 3-vessel coronary artery disease (CAD), chronic obstructive pulmonary disease (COPD), and hypercholesterolemia.  He denied a previous cardiac history, and had never had chest pain prior to the current episode which precipitated his hospitalization.  He had cardiac risk factors of tobacco use and a family history of heart disease (father and sister).  He gave a history of smoking a half-pack of cigarettes per day for 45 years.  There was no history of hypertension.  During his hospital course, an anterior wall myocardial infarction was ruled in, and the Veteran underwent coronary artery bypass surgery X 3.  A chest X-ray reported a component of COPD.  

Numerous subsequent private and VA medical records show continuing post-service follow-up medical treatment of the Veteran for cardiovascular and pulmonary disease through 2009.

Of record is an October 2004 SSA determination that found the Veteran disabled from July 2002 due to CAD and COPD, together with the medical records underlying that determination.

On December 2006 VA respiratory examination, the Veteran gave a 40+ pack year history of smoking, quitting in 2002.  He gave an inservice history of exposure to toxic fumes from smoke from small arms fire at shooting ranges, jet exhaust while working as a flight line guard and at missile sites, and white phosphorus when a grenade accidentally exploded.  A history of hospitalization for acute pneumonia in 1990 was noted, as well as a diagnosis of COPD in 2002 with respiratory difficulty noted during open heart surgery.  The examiner's review of the veteran's claims folder showed no reports regarding the above incidents of exposure.  After examination, the diagnosis was COPD supported by PFTs showing moderate obstruction and no restriction.  The examiner stated that the veteran's reported respiratory exposures were not documented in the service medical records, and she opined that the exposure history given by the Veteran did not suggest exposures linked to the development of COPD many years later in life.  However, cigarette smoking over time had been strongly linked to the development of COPD.  Noting that the veteran's most compelling long-term respiratory exposure was tobacco smoke, the examiner opined that it was as likely as not that his COPD was secondary to his >40 pack year smoking history, and not the other exposures described.

On December 2006 VA cardiovascular examination, the physician reviewed the veteran's claims folder which demonstrated no evidence of any symptoms suggesting CAD during military service; no lipid or blood pressure abnormalities were documented.  He also noted a paternal family history of heart disease, and a 42-year history of smoking.  After examination, the physician stated that no high cholesterol or hypertension was documented during the veteran's military service.  In considering the matter of the likely etiology of the veteran's onset of heart disease in 2002, the doctor noted the veteran's contention that his heart disease was caused by toxic smoke or fume inhalation (other than tobacco), but stated that the claims folder did not document such exposures, and that, in any case, none of those types of exposures was known to increase the risk of CAD or myocardial infarction.  On the other hand, the Veteran had other well-established risk factors for CAD, including an extensive smoking history, a family history of CAD, male gender, and being over the age of 50.  Based on the above considerations, the physician opined that there was no evidence that the veteran's heart disease was related to any exposures in military service, with the exception of smoking, and that his heart disease was most likely related to well-established risk factors for CAD such as smoking, male gender, family history, and advanced age.  

A February 2007 VA computerized tomography (CT) scan of the veteran's chest revealed emphysema and a lingular nodule.  A repeat CT scan in October revealed extensive centrilobular emphysema and a stable nodule in the lingula.  A repeat CT scan in April 2008 revealed a stable small nodule in the lingula without new significant abnormalities.  A repeat CT scan in April 2009 revealed severe emphysema and a stable lingular nodule since at least February 2007, 2-year stability being compatible with benignity.

On that record, the Board finds that the veteran's cardiovascular disease and lung disability had their onset many years post service.  The first evidence possibly indicative of cardiovascular disease was the borderline hypertension suspected in October 1983, over 20 years following separation from active military service.  The next borderline blood pressure readings were recorded by Dr. M. B. in August and September 2000, over 37 years post service.  CAD was not diagnosed until hospitalization in 2002.  The first possible evidence of a chronic lung disability was the December 2006 VA examination history of hospitalization for acute pneumonia noted to have occurred in 1990, some 28 years following separation from active military service.  COPD was not diagnosed until hospitalization in 2002, over 39 years following separation from active military service.  On no occasion was there a history indicating a nexus to active military service of any cardiovascular disease or lung disability.

Moreover, the competent and persuasive evidence establishes no nexus between the veteran's cardiovascular disease and lung disability and his military service or any incident thereof.  The sole competent medical opinions of record, the December 2006 VA opinions, establish that it was as likely as not that the veteran's COPD was secondary to his >40 pack year smoking history, and not the other inservice exposures described: exposure to toxic fumes from smoke from small arms fire at shooting ranges, jet exhaust while working as a flight line guard and at missile sites, and white phosphorus when a grenade accidentally exploded.  The cardiovascular examiner opined that there was no evidence that the veteran's heart disease was related to any exposures in military service, with the exception of smoking, and that his heart disease was most likely related to well-established risk factors for CAD such as smoking, male gender, family history, and advanced age.  The Board accords great probative value to those well-reasoned VA medical opinions, inasmuch as they was based on the medical professionals' thorough review of the veteran's military, medical, and post-service history, and current examination of the Veteran, and the Veteran has submitted no medical opinion to the contrary.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2006 VA examiners' uncontradicted findings, observations, and conclusions to be dispositive of the questions of service connection for cardiovascular disease and a lung disability, and that these persuasive, expert medical observations and well-reasoned opinions militate against the claims.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
  
The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has also considered the veteran's assertions; however, such do not provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render persuasive opinions on medical matters such as the etiology of any current cardiovascular disease or lung disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  

With respect to the veteran's cardiovascular disease, the Board finds no contradiction between his December 2003 claim that it had its onset in 2002, and the facts of this case that show the onset of any cardiovascular disease many years post service.

However, the Board finds that the veteran's statements regarding the onset of his lung disability are not credible due to inconsistency.  As noted above, the service medical records document no lung disability.  Although the Veteran has claimed that a lung disability had its onset in 1961, this is contradicted by the service medical records which show no findings or diagnoses of any such disability.  As noted above, the Veteran specifically denied a history of asthma, shortness of breath, pain or pressure in the chest, and a chronic cough on October 1962 separation examination; the lungs and chest were normal on examination; and a chest X-ray was negative.  Moreover, he denied a history of asthma, shortness of breath, pain or pressure in the chest, and a chronic cough on January 1983 examination for Reserve service, and the lungs, chest, and a chest X-ray were normal on examination.  Similarly, he reported that he was in good health in a May 1983 report of medical history for Reserve service, and again denied a history of asthma, shortness of breath, pain or pressure in the chest, and a chronic cough.  On June 1988 examination for Reserve service, the veteran's lungs and chest were normal, and, significantly, PFTs were within normal limits.  On April 1992 examination for Reserve service, the Veteran reported that he was in good health, and denied a history of asthma, shortness of breath, pain or pressure in the chest, and a chronic cough; the lungs and chest were normal.  On February 1997 examination for Reserve service, the lungs and chest were again normal.  When COPD was initially diagnosed during hospitalization in July and August 2002, there was no history linking this to military service or any incident thereof.

Given the abovementioned persuasive 2006 VA medical opinion evidence against service connection for a lung disability and cardiovascular disease, and the appellant's contradictory history with respect to the onset of a lung disability, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that his lung disability had its onset in or is otherwise related to his active military service, and that his cardiovascular disease is related to any incident of his active military service.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claims for service connection for cardiovascular disease, to include hypertension, and a lung disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for cardiovascular disease, to include hypertension, is denied.

Service connection for a lung disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


